Citation Nr: 9920753	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
with bilateral leg pain and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to service connection for nerve damage of 
both arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1943.

By rating decision of August 1987, service connection for 
back and leg pain, was denied by the Little Rock, Arkansas 
Regional Office of the Department of Veterans Affairs (VA).  
By letter dated on August 11, 1987, the RO notified the 
veteran only regarding its determination of an amended 
compensation award and of an unchanged evaluation for service 
connected neurosis without notifying him regarding the denial 
of entitlement to service connection for the back disorder 
with leg pain.  The earliest notification letter regarding 
this decision, is a letter dated in March 1994 stating that a 
prior final denial of service connection for a back condition 
exists, and that new and material evidence should be 
submitted.  The veteran did not appeal the decision within 
one year of this March 1994 notification letter.  The 
veteran's attempt to reopen a claim for entitlement to 
service connection for a disorder of the lumbar spine and 
legs was denied by the RO in a December 1996 rating decision, 
with notification sent to the veteran on December 10, 1996.  
The veteran did not appeal this decision.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back condition and a leg 
condition and from a July 1997 rating decision, which denied 
service connection for nerve damage of both arms and 
continued to find that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a back disorder with leg pain.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 19, 1999, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

The issue of entitlement to service connection for a 
bilateral neurological disorder of the upper extremities will 
be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Service connection for a back disorder with bilateral leg 
pain was originally denied by the RO in a rating decision 
dated in August 1987 that became final.

2.  The most recent denial of the veteran's claim for service 
connection for a back disorder with bilateral leg pain was by 
rating decision of December 1996; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  

3.  Evidence received since December 1996, when viewed in the 
context of all the evidence is neither cumulative nor 
redundant, and is so significant that it must be considered 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received subsequent to the most recent unappealed 
rating decision of December 1996 is new and material; thus 
the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence that he is entitled to 
service connection for a back disorder with bilateral leg 
pain.  He alleges that he injured his back and legs while 
serving in combat conditions at sea.  He alleges that he 
injured his back during the Battle of Santa Cruz, when the 
recoil of one of the ship's guns knocked him down.  He also 
indicates that he further sustained injuries involving his 
back and legs, when the ship was sunk in November 1942 and he 
spent 15 hours in the water.

Factual Background

Service medical records previously before the RO document the 
history of the veteran having been aboard a battleship that 
was sunk during combat.  He was reported to have spent 15 
hours in the water clinging to a piece of wreckage.  While he 
was in the water, he was subjected to blasts from depth 
charges.  The service medical records did not reveal any 
evidence of back or leg problems.  He was found physically 
fit for discharge in November 1943.  No back or leg symptoms 
were noted on a VA examination of April 1945.

Among the records previously considered by the RO, is the 
report from a June 1951 VA psychiatric examination.  This 
report noted the rather vague complaints that his "bones 
ache a good deal" and that he gets "stiff all over."  The 
location of the joint aches was not made clear.  In a VA 
psychiatric examination of July 1953 he did complain of a 
"tightening" sensation in his limbs, to include both legs.  
No physical findings of leg or back abnormalities were noted.    

The earliest evidence of definite back complaints is the 
November 1977 VA neuropsychiatric examination, which revealed 
problems with his low back and left leg, to include "numb 
feeling" in his back and feeling that his left leg is 
asleep.  His back disorder was opined by the physician to be 
probably due to a musculo-skeletal disorder and the leg 
numbness was felt to be probably a conversion phenomenon.

Back problems and left leg complaints were again noted on the 
occasion of an April 1979 VA examination.  The left leg was 
described as having pain from the left knee downward and 
swelling in the left ankle.  The diagnosis rendered was 
anxiety neurosis with conversion features.

The VA neuropsychiatric examination of June 1983 included 
complaints of back problems and knee problems.  He complained 
of his hips and knees locking.  The examiner opined that much 
of his anxiety problems were manifesting in physical 
complaints.  

X-ray study of the lumbar spine dated in January 1987, 
previously before the RO, demonstrated very mild degenerative 
hypertrophic osteoarthritic changes of the third, fourth and 
fifth lumbar vertebrae and spondylolysis of the fifth lumbar 
vertebra.  Findings of mild demineralization and scoliosis 
were also noted.  

A June 1987 VA examination report gave a history of back 
problems, hip problems and left lower extremity problems 
beginning in 1973 after he planted some shrubbery.  His 
complaints included his back and hips giving out.  The 
impression was no clinical or radiographic evidence of 
orthopedic disease involving either the lumbar spine or 
either hip.   

Evidence received after December 1996 includes a statement by 
William C. Kendrick, MD, dated in April 1997, wherein he 
indicated that the veteran has osteoarthritis of various 
areas, thoracic spine, knees and low back.  The physician 
opined that it is possible that the injuries the veteran 
received in war could be a contributing factor to the above 
problems.

The veteran testified before the undersigned Member of the 
Board on May 19, 1999.  He testified that he was first 
injured during the Battle of Santa Cruz in October 1942, when 
the ship's gun he was under knocked him off his feet while he 
was carrying a 54 pound projectile.  He testified that this 
hurt his back.  He also testified that after he was 
shipwrecked, he was subjected to concussions from depth 
charges while in the water.  He admitted to self-treating for 
his back pain, and did not seek medical attention until 1973, 
when he fell on his back.  He testified that the back pain 
radiates down to both legs, stopping at the calf.  

Analysis

As noted above, the RO's August 1987 denial of service 
connection was not appealed by the veteran within one year of 
receiving notification of the adverse decision.  Notification 
of this adverse decision was not sent until March 25, 1994, 
when he was sent a letter notifying him of the prior rating 
decision.  See 38 C.F.R. § 19.129 (1987), 38 C.F.R. § 20.302 
(1994).  The veteran did not appeal within one year of 
receiving notification in March 1994.  The most recent final 
decision is the unappealed decision of December 1996, which 
determined that new and material evidence had not been 
submitted to reopen the claims. 

The question now presented is whether new and material 
evidence has been submitted, since the prior final adverse 
decision of December 1996, to permit reopening of the claim.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  In this 
instance, the most recent prior final denial was in December 
1996.  

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a back disorder with bilateral leg 
pain.  Specifically, the physician's letter of April 1997 has 
raised the possibility of back and leg disorders, diagnosed 
as osteoarthritis of the thoracic spine, lumbar spine and 
knees, may have been triggered by the veteran's wartime 
injuries, said to be a possible contributing factor.  To the 
extent that this record, submitted after the prior final 
denial, medically suggests that the veteran's complaints of 
back and leg disorders may have been triggered by combat 
trauma, which includes his testimony that he injured his back 
during a battle in 1942 and the record of being shipwrecked 
and spending 15 hours in the water while subjected to 
concussions depth charges, this new evidence can be said to 
bear directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant, that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, as new and material evidence has been presented, 
the veteran's claim for service connection for a back 
disorder with bilateral leg pain is reopened and must be 
considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.  
However, in view of the reopening of the claim for service 
connection for a back disorder with bilateral leg pain, the 
matter is further addressed in the REMAND section of this 
decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder with 
bilateral leg pain is reopened, and to this extent the appeal 
is granted.


REMAND

In view of the above determination that the veteran's claim 
seeking entitlement to service connection for a back disorder 
with bilateral leg pain is reopened, the RO consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993) must be provided an opportunity to further develop the 
medical evidence and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  The Board 
emphasizes at this point that while the credibility of the 
newly submitted evidence is presumed when determining if it 
is also material for purposes of reopening a claim, the Court 
has made it clear that once new and material evidence is 
received so as to reopen a claim, there is no longer any 
presumption of credibility.  It remains within the 
adjudicative function of the RO to determine "as a question 
of fact, both the weight and credibility of the new evidence 
in the context of all the evidence, new and old."  Justus, 
supra.  

The veteran contends that he is entitled to service 
connection for a back disorder, and a disorder involving his 
legs, which appears to encompass both back pathology and 
pathology separate from his back disorder.  The veteran also 
contends that he is entitled to service connection for 
"nerve damage" of both arms.  He further contends that the 
RO failed to fully consider the provisions of 38 U.S.C.A. 
§ 1154(b) in rendering its determination.  

In view of the foregoing, the Board finds that further 
development is warranted in light of the continued questions 
as to the nature of his claimed disabilities of his back, 
legs and arms.  A medical opinion is needed to determine 
whether the hardships encountered by the veteran in combat 
resulted in any current disability of the back, legs or arms.  
Furthermore, in light of some of the medical evidence 
suggesting the possibility of his physical complaints being 
possible manifestations of a psychiatric disability for which 
he is service connected, additional consideration of his 
back, leg and arm problems as a separate ratable 
manifestation of his psychiatric disorder may be in order.  

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
leg, back and arm disorders, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should afforded VA 
orthopedic and neurological for the 
purpose of determining the nature and 
severity of residuals of his claimed back 
disorder with bilateral leg pain and 
neurological problems with both arms.  
All indicated tests and studies should be 
undertaken.  The entire claims file to 
include records obtained pursuant to the 
above, should be directed to the 
examiners for medical opinions regarding 
the relationship between the veteran's 
inservice combat trauma, to include being 
shipwrecked and spending 15 hours in the 
water, exposed to depth charges and any 
disability of the back, legs, and 
neurological problems with both arms.  
After review of the record and 
examination of the veteran, the examiners 
are requested to express an opinion as to 
the following questions:

(a) Does the veteran have any current 
back disability, leg disability or 
neurological problems with his arms?

(b) If so, is any current back 
disability, leg disability or 
neurological problems with his arms the 
result of a disorder not classified as a 
congenital defect? 

(c) If any back, leg or arm disability 
found is not classified as a congenital 
defect, does the record reflect that any 
current disability of the back, leg(s) or 
arm(s) as likely as not first became 
manifest as a result of the trauma 
encountered by the veteran while under 
the hardships of combat, to include the 
conditions surrounding the sinking of his 
battle ship in 1942.  In responding to 
this question, the examiners should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history provided 
by the veteran.  The examiner should 
identify the information on which he or 
she based his or her opinions.  The 
opinions should adequately summarize the 
relevant history and clinical findings, 
and provide detailed explanations as to 
all medical conclusions rendered.  The 
opinions should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  If any 
physical complaints are believed to be 
manifestations of his psychiatric 
disorder, this too should be noted. 

4.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a back disorder 
with bilateral leg pain and nerve damage 
to both arms.  In adjudicating the claims 
the RO should take into consideration all 
legal provisions pertaining to 
presumptions afforded to combat veterans 
under 38 U.S.C.A. § 1154(b) (1998) and 
38 U.S.C.A. § 5107 (West 1991), and 
should consider carefully and with 
heightened mindfulness the rule allowing 
combat veterans to prevail on the merits 
where a claim of injury or disease 
incurred in combat service is found to be 
well grounded.  See Arms v. West 12 Vet. 
App. 188 (1999).  If either determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  

When the above development has been completed, the veteran an 
his representative should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if otherwise in order.  The purpose of this REMAND is 
to further development the record and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

